

 
 

--------------------------------------------------------------------------------

 
American Airlines, Inc.
6-1162-CLO-1048  Page 3

6-1162-CLO-1048




American Airlines, Inc.
P.O. Box 619616
Dallas-Fort Worth Airport
Texas 75261-9616




Subject:                      Final Matters




Reference:
(a)
Purchase Agreement No. 3219 (the Purchase Agreement) between The Boeing Company
(Boeing) and American Airlines, Inc. (Customer) relating to Model 787-923
aircraft (the Aircraft)

 
(b)
Letter Agreement No. 6-1162-CLO-0664 entitled Aircraft Purchase Rights and
Substitution Rights





This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement.  All terms used but not defined in this Letter Agreement have the
same meaning as in the Purchase Agreement.




1.           Introduction.


The delivery schedule for the Aircraft is uncertain due to the current labor
strike by the International Association of Machinists (the IAM) and the upcoming
labor negotiations with the Society of Professional Engineering Employees in
Aerospace (SPEEA).  [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].




2.           Revised Delivery Schedule [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].




[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].




[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].




3.           Airframe and Engine [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].




[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].




4.           Assignment.


Notwithstanding any other provisions of the Purchase Agreement, the rights and
obligations described in this Letter Agreement are provided to Customer in
consideration of Customer becoming the operator of the Aircraft and cannot be
assigned, in whole or in part, without the prior written consent of Boeing.



P.A. No. 3219
Final Matters Rev.: 04/03/08
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 
American Airlines, Inc.
6-1162-CLO-1048  Page 3



5           Confidential Treatment.


The information contained herein represents confidential business information
and has value precisely because it is not available generally or to other
parties.  Customer will limit the disclosure of its contents to employees of
Customer with a need to know the contents for purposes of helping Customer
perform its obligations under the Purchase Agreement and who understand they are
not to disclose its contents to any other person or entity without the prior
written consent of Boeing.




Very truly yours,


THE BOEING COMPANY




By                                          


Its           Attorney-In-Fact           




ACCEPTED AND AGREED TO this


Date:                                , 2008


AMERICAN AIRLINES, INC.




By                                          


Its                                          



P.A. No. 3219
Final Matters Rev.: 04/03/08
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 
